                           IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF ALASKA

  UNITED STATES OF AMERICA                               )    Case No. 03:19-MJ-00108-MMS
                Plaintiff                                )
                                                         )
  vs.                                                    )
                                                         )
  Giovanni Paolo CHIMERA-MUNOZ                           )
                                                         )
                          Defendants                     )
 __________________                                      )
                                                         )


 AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT AND ARREST WARRANT

         I, Andrew E Grow, Jr., United States Postal Inspector ("USPIS"), being duly sworn,

 depose and state that:

 I.      BACKGROUND AND EXPERIENCE OF AFFIANT

        1.      I am a United States Postal Inspector, assigned to investigate the unlawful

transportation of contraband, including Title 21 controlled substances, through the United

States Mail.

        2.      I have been a Postal Inspector since July 2016 and I am currently assigned to

the Seattle Division, specifically to the Anchorage Domicile, which is responsible for

investigation of control substance law violations involving the United States mail.

        3.      As part of my duties as a U.S. Postal Inspector, I investigate drug trafficking

organizations, including their smuggling routes and the techniques that they use for transporting

controlled substances such as marijuana, cocaine, methamphetamine, and heroin. My duties

include investigating drug trafficking organizations, interviewing witnesses, victims and

suspects, identifying people involved, developing probable cause for cases, handling and


 MAR 1 3 2019

         Case 3:19-mj-00108-MMS Document 1-1 Filed 03/13/19 Page 1 of 4
processing various types of evidence, and assembling cases for prosecution. I have conducted

and/or participated in numerous investigations relating to the use, possession, manufacture, and

trafficking of controlled substances, and I have become familiar with devices, paraphernalia,

techniques, and practices used by people engaged in the use, possession, manufacture, and

trafficking of controlled substances. I have also conducted and/or participated in investigations

which have resulted in the seizure of marijuana, cocaine hydrochloride, opium, heroin,

methamphetamine, MDMA (ecstasy), prescription medications, firearms, cellular phones,

surveillance systems, cameras, memory cards, computers, documents, money, and precious

metals. I have also conducted numerous interviews of people involved in the use, possession,

manufacture, and trafficking of controlled substances which have added to my knowledge of the

illegal drug culture that exists in Alaska.

II.     PURPOSE OF AFFIDAVIT

         This Affidavit is presented in support of a criminal complaint and request for the issuance

of arrest warrant against and for Giovanni Paolo CHIMERA-MUNOZ for whom I submit there

is probable cause to believe he did attempt to possess with the intent to distribute 500 or more

grams of cocaine powder and carried a firearm during and in relationship to a drug trafficking

crime is in violation of Title 21 United States Code, Section 846, 841(a)(l) and (b)(l)(B) and

Title 18 United States Code, Section 924(c). I have not set forth in this affidavit all of the facts

and sources of information of which I am familiar that support my assertion of probable cause.


 III.      PROBABLE CAUSE STATEMENT

          I.    On March 7, 2019, USPIS in Anchorage, AK executed a Federal Search Warrant

      on Priority Mail Parcel 9505 5114 1627 9064 2261 40 (Subject Parcel) addressed to "Carlos

      Gonzales, 650 E Blind nick Dr. #A, Wasila, AK 99654" from "Michelle Gonzales, 1131

      MAR 1 3 2019

           Case 3:19-mj-00108-MMS Document 1-1 Filed 03/13/19 Page 2 of 4
Ave. Ashford Condado, San Juan, P.R. 00907." Inside the parcel was approximately 1026.75

gross grams of a chalky white substance which field tested positive for cocaine.

   2.      On March 8, 2019, a controlled delivery was conducted of the Subject Parcel at

the recipient's address in which the seized narcotics were removed and a representative

sample of the cocaine was placed inside of the Subject Parcel.

    3.     As a result of the controlled delivery, on March 9, 2019, Giovanni CHIMERA-

Munoz took possession of the Subject Parcel. CHIMERA placed the Subject Parcel in a Ford

Explorer which was registered to his wife.

   4.      On March 9, 2019, at approximately 11 :30 PM, agents made contact with

CHIMERA subsequent to him accepting the Subject Parcel. Upon contact with agents

CHIMERA advised he had a gun on his person. Agents located a loaded Ruger LCP with no

round in the chamber in CHIMERA's possession. The Subject Parcel was located in the

Ford Explorer.

    5.     CHIMERA was advised of his rights and agreed to waive them. CHIMERA

admitted accepting the Subject Parcel and that it contained at least a kilogram of cocaine.

    6.     From my experience, the amount of cocaine seized from the Subject Parcel is

consistent with distribution amounts.




                                                 Respectfully submitted,



                                                 ~ = =...==----:--s;-=::c-~-
                                              _,, Andrew E. Grow, Jr.
                                                  Postal Inspector, USPIS
                                                  Anchorage Domicile

 MAR 1 3 2019

     Case 3:19-mj-00108-MMS Document 1-1 Filed 03/13/19 Page 3 of 4
Case 3:19-mj-00108-MMS Document 1-1 Filed 03/13/19 Page 4 of 4
